Exhibit 24 POWERS OF ATTORNEY The undersigned directors of OMNICARE, INC. ("Company") hereby appoints JOHN G. FIGUEROA, JOHN L. WORKMAN and ALEXANDER M. KAYNE as his/her true and lawful attorneys-in-fact for the purpose of signing the Company's Annual Report on Form 10-K for the year ended December 31, 2010, and all amendments thereto, to be filed with the Securities and Exchange Commission.Each of such attorneys-in-fact is appointed with full power to act without the other. /s/ John T. Crotty February 17, 2011 John T. Crotty Date /s/ Steven J. Heyer February 17, 2011 Steven J. Heyer Date /s/ Andrea R. Lindell, Ph.D., RN February 17, 2011 Andrea R. Lindell, Ph.D., RN Date /s/ James D. Shelton February 17, 2011 James D. Shelton Date /s/ Amy Wallman February 17, 2011 Amy Wallman Date
